MORROW, RUSSELL O., Associate Judge.
This is an appeal from a summary final judgment for the appellee in a mortgage foreclosure action.
Appellants obtained a mortgage loan from the appellee for the construction of a dwelling house on their property. The construction loan agreement provided for periodic inspections by appellee and that scheduled disbursements of funds could be withheld until defective construction was corrected.
The affidavit of appellant-O’Neal stated that at or before the time he and his wife signed the Procedure and Construction *471Loan Agreement they were assured by one of appellee’s officers that appellee would make inspections so as to assure that the house would be constructed in a first-class and workmanlike manner and in accordance with the plans and specifications therefor.
Paragraph 14 of said Agreement provides as follows: “Approval of Workmanship and Materials — The Association has the right to disapprove defective work and material and may withhold payments until defects are corrected.”
The appellants contend there was a parol agreement and that the same should not be barred by the Parole Evidence Rule.
The record discloses that the alleged pa-rol agreement would modify said Construction Loan Agreement and place upon the appellee a burden of inspection not embraced or contemplated in the written agreement. 13 Fla.Jur., Evidence, § 383.
By this ruling the other questions raised are rendered moot.
The judgment appealed is affirmed.
OWEN and DOWNEY, JJ., concur.